Name: Council Regulation (EC) No 3280/94 of 19 December 1994 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural, industrial and fisheries products
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  industrial structures and policy;  agricultural activity;  fisheries
 Date Published: nan

 31 . 12. 94 Official Journal of the European Communities No L 347/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3280/94 of 19 December 1994 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural, industrial and fisheries products THE COUNCIL OF THE EUROPEAN UNION, and barley screenings, within the limit of Community tariff quotas; Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has declared its readiness to open each year, for certain handmade products, a zero-duty Community tariff quota for an overall annual amount of ECU 10 540 000, with a maximum value of ECU 1 200 000 for each group of products covered; whereas eligibility for these Community tariff quotas is nevertheless subject to presentation to the Community customs authorities of a certificate issued by the recognized authorities of the country of manufacture certifying that the goods in question are handmade; Whereas the Community has undertaken, within the framework of the General Agreement on Tariffs and Trade (GATT), to open each year, subject to certain conditions, Community tariff quotas at reduced or zero duty for a certain number of agricultural, industrial and fisheries products; Whereas the Community has declared itself ready to open zero-rated annual Community tariff quotas for certain fabrics of silk, silk waste or cotton, woven on handlooms, up to a value (customs value ) of ECU 2 316 000 for silk fabrics and ECU 2 069 000 for cotton fabrics; whereas eligibility for these Community tariff quotas is nevertheless subject to the presentation of a certificate of manufacture recognized by the relevant Community authorities, the presence of a stamp approved by those authorities at the beginning and end of each piece, and direct transport from the country of manufacture to the Community; Whereas, under the Agreement with the United States on the Mediterranean preferences, citrus and pasta , the Community has undertaken to suspend provisionally, within the limits of Community tariff quotas of appropriate volumes and varying duration, part of the customs duties applicable to certain fruits and fruit juices; whereas , in order to ensure the balance of reciprocal concessions provided for in the Agreement, provision should be made to empower the Commission to suspend the application of the tariff measures in question by means of a Regulation; whereas eligibility for these tariff quotas is, however, subject to presentation to the Community customs authorities of a certificate of authenticity issued by the competent authorities of the country of origin certifying that the products comply with the specifications laid down; Whereas it is for the Community, in the performance of its international obligations, to open Community quotas for the products listed in the Annexes to this Regulation; whereas all Community importers should be guaranteed equal and continuous access to the said quotas, and the rates of duty laid down for the quotas should be applied without interruption to all imports of the products concerned into all Member States until the quotas are Whereas, by its decision of 9 March 1993 , the Commission approved the agreements negotiated between the Community and the United States of America on the permanent importation, free of customs duties and agricultural levies, of certain mixtures of malt sprouts No L 347/2 Official Journal of the European Communities 31 . 12 . 94 Article 4exhausted; whereas there is, however, no reason why the efficiency of the common administration of these quotas should not be ensured by authorizing the Member States to draw from the quota volumes the requisite quantities corresponding to actual imports, 1 . For the purposes of applying this Regulation to products listed in Annex IIIc : . (a ) 'handlooms' shall mean looms for the manufacture of cloth which are moved exclusively by hand or foot; ( b ) 'customs value' shall mean the value as defined in the relevant Community legislation. HAS ADOPTED THIS REGULATION: Article 1 The products listed in the Annexes to this Regulation shall be eligible for reduced rates of duty under Community tariff quotas during the periods and according to the provisions set out in the said Regulation and Annexes . 2 . Access to these quotas shall, however, be reserved for fabrics, pile and chenille: (a ) which are accompanied by a certificate of manufacture recognized by the relevant Community authorities and conforming to one of the models in Annex Ille, stamped by one of the recognized authorities of the country of manufacture listed in Annex Illf; ( b ) which bear, at the beginning and end of each piece, a stamp approved by the said authorities or, in derogation, a seal approved by the authorities of the country of manufacture and affixed to each piece; (c ) which are transported direct to the Community from the country of manufacture . Article 2 1 . Without prejudice to the Community's international obligations, the Member States may charge against the tariff quotas referred to in Annex I under Order Nos 09.0015 and 09.0017 other types of paper conforming, save as regards the criterion relating to watermarks, to the definition of newsprint given in Additional Note 1 to Chapter 48 of Part Two of the combined nomenclature and falling within CN code 4801 00 90. 2 . From 30 November 1995 , any part of the quota volumes for newsprint referred to in Annex I not used on 29 November 1995 and unlikely to be used by 31 December 1995 may be used to cover of the products in question from Canada or another third country . 3 . The following shall be considered to have been transported direct: (a ) goods which have been transported without entering the territory of a country not a Member State of the Community; calls at ports in countries not members of the Community shall not be held to breach direct transport, provided the goods are not transhipped in the course of such a call; (b ) goods which have been transported via , or transhipped in, the territory of one or more non-member countries, provided such transit or transhipment is covered by a single transport document drawn up in the country of manufacture. Article 3 1 . Customs duties on the products referred to in Annex Ilia shall be totally suspended within the limits of a tariff quota bearing Order No 09.0105 , a custom value determined according to the provisions of the custom code and representing a volume with a maximum of ECU 1 200 000 for each six-digit CN code. 2 . Access to this quota shall, however, be restricted to products accompanied by a certificate recognized by the relevant authorities in the Community conforming to one of the models in Annex IIIc, issued by a recognized authority of the country of manufacture listed in Annex Hid and certifying that the goods in question have been handmade. 3 . The customs duty for the products of Annex 111b shall be totally suspended within the limits of the tariff quotas laid down in part B. Article 5 1 . The tariff quotas referred to in Article 1 shall be administered by the Commission, which may take all appropriate measures to ensure their effective administration. 2 . Where an importer enters a product covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the tariff quota, and 31 . 12 . 94 Official Journal of the European Communities No L 347/3 the entry is accepted by the customs authorities , the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its needs from the volume of that quota . Requests for drawings, showing the date on which such entries were accepted, shall be sent to the Commission without delay. Insofar as the available balance permits, drawings shall be granted by the Commission on the basis of the date of acceptance of entries for release for free circulation by the customs authorities of the Member States concerned, 3 . If a Member State does not use the quantities drawn, it shall return them to the relevant quota volume as soon as possible . 4 . If the quantities requested exceed the available balance of the quota volume, the balance shall be allocated among applicants in proportion to their requests . The Commission shall keep the Member States informed of the quantities drawn. Article 6 The Member States and the Commission shall cooperate closely to ensure compliance with this Regulation . Article 7 Each Member State shall guarantee importers of the products in question equal and continuous access to the quotas insofar as the balance of the quota volumes permits. Article 8 The Commission may, by means of a Regulation, suspend the application of tariff measures opened for lemons and almonds under order numbers 09.0039 and 09.0041 of the list in Annex I and for the products referred to in Annex II should it appear that the reciprocity provided for was no longer ensured . Article 9 This Regulation shall enter into force on 1 January 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1994 . For the Council The President K. KINKEL No L 347/4 Official Journal of the European Communities 31 . 12 . 94 ANNEX I LIST OF COMMUNITY TARIFF QUOTAS, CONSOLIDATED AT THE GATT, FOR CERTAIN AGRICULTURAL, INDUSTRIAL AND FISHERY PRODUCTS Order number CN code - Taric Subdivision Description of goods Quota period Quota volume Rate of duty ( in % ) 09.0006 0302 40 90 Herring, subject to compliance with the from 16 June 1995 34 000 tonnes 0 0303 50 90 reference prices to 14 February 1996 0304 10 93 ex 0304 10 98*14 ex 0304 10 98*16 0304 90 25 09.0007 ex 0305 51 10*10 Cod of the species Gadus morhua or from 1 January to 25 000 tonnes 0 ex 0305 51 10*20 Gadus ogac and fish of the species 31 December 1995 ex 0305 51 90*10 Boreogadus saida, dried, salted or in brine, ex 0305 51 90*20 whole, headless or in pieces 0305 59 11 0305 59 19 ex 0305 62 00*10 ex 0305 62 00*30 0305 69 10 09.0009 ex 0302 69 65*10 Silver hake (Merluccius bilinearis), fresh, from 1 January to 2 000 tonnes 8 ex 0303 78 10*10 chilled or frozen 31 December 1995 ex 0304 90 47*20 09.0011 ex 0304 20 29*12 Frozen cod fillets (Gadus morhua) from 1 January to 10 000 tonnes 8 ex 0304 20 29*18 31 December 1995 09.0013 ex 4412 19 00*10 Plywood of coniferous species, without the from 1 January to 600 000 0 ex 4412 99 90*10 addition of other substances: 31 December 1995 cubic meters  of a thickness greater than 8,5 mm, the faces of which are not further prepared than the peeling process  sanded, and of a thickness greater than 18,5 mm 4801 00 10 Newsprint 0 ): from 1 January to 600 000 tonnes 0 09.0015 from Canada 31 December 1995 50 000 tonnes 0 09.0017  from other third countries 09.0019 7202 21 10 Ferro-silicon from 1 January to 12 600 tonnes 0 7202 21 90 31 December 1995 7202 29 00 09.0021 7202 30 00 Ferro-silicon-manganese from 1 January to 18 550 tonnes 0 31 December 1995 09.0023 ex 7202 49 10*10 Ferro-chromium containting not more than from 1 January to 2 950 tonnes 0 ex 7202 49 50*10 0,10% by weight of carbon and more than 31 December 1995 30% but not more than 90% of chromium (super-refined ferrochromium) 09.0039 0805 30 10 Lemons (Citrus limon, Citrus limonum) from 15 January to 10 000 tonnes 6 14 June 1995 09.0041 0802 11 90 Almonds, whether or not shelled, other from 1 January to 31 45 000 tonnes 2 0802 11 90 than bitter almonds December 1995 31 . 12 . 94 Official Journal of the European Communities No L 347/5 Order number CN code  Taric Subdivision Description of goods Quota period Quota volume Rate of duty ( in % ) 09.2903 ex 2309 90 31*10 Preparation consisting of a mixture of malt from 1 January to 100 000 tonnes 0 sprouts and of barley screenings before the 31 December 1995 malting process (possibly including other seeds) with barley cleanings after the malting process, and containing by weight 15,5% or more protein ex 2309 90 41 *40 Preparation consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing by weight 15,5% or more protein and not more than 23% of starch 09.2905 ex 2309 90 31*15 Preparation consisting of a mixture of malt from 1 January to 31 20 000 tonnes 0 sprouts and of barley screenings before the December 1995 malting process (possibly including other seeds ) with barley cleanings after the malting process, and containing by weight 12,5% or more protein ex 2309 90 41*50 Preparation consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing by weight 12,5% or more protein and not more than 28% of starch {') Entry under this subheading is subject to conditions determined by the relevant Community provisions . No L 347/6 Official Journal of the European Communities 31 . 12 . 94 ANNEX II LIST OF COMMUNITY TARIFF QUOTAS FOR CERTAIN FRUITS AND FRUIT JUICES Order number Description of goods Quota volume CN code  Taric Subdivision Quota period Rate of duty ( in % ) 09.0025 ex 0805 10 11*10 Sweet oranges of high quality from 1 February 20 000 tonnes 10 ex 0805 10 15*10 to 30 April 1995 ex 0805 10 19*10 ex 0805 10 41*18 ex 0805 10 45*18 ex 0805 10 49*18 09.0027 ex 0805 20 90*17 Citrus hybrids known as 'Minneolas' from 1 February 15 000 tonnes 2 ex 0805 20 90*27 to 30 April 1995 09.0033 ex 2009 11 99*10 Frozen concentrated orange juice having a from 1 January 1 500 tonnes 13 degree of concentration of up to 50 to 31 December degrees Brix, in containers of two litres or 1995 less, not containing blood orange concentrate 1 . For the purposes of the present Annex : (a ) sweet oranges of high quality means oranges of similar varietal characteristics which are mature, firm, well-formed, at least fairly well coloured, of fairly smooth texture and are free from decay, broken skins which are not healed, hard or dry skins, exanthema, growth cracks, bruises (except those incident to normal handling and packing), and are free from damage caused by dryness or mushy condition, split, rough, wide or protruding navels, creasing, scars, oil spots, scale, sunburn, dirt or other foreign material , disease, insects or damage caused by mechanical or other means, provided that not more than 15 % of the fruit in any lot fails to meet these specifications and, included in this amount, not more than 5 % shall be allowed for defects causing serious damage and, included in this latter amount, not more than 0,5 % may be affected by decay; (b ) citrus fruit hybrids known as 'Minneolas' means hybrids of the citrus fruit variety 'Minneola ' ( Citrus paradisi Macf. cv . Duncan and Citrus reticulata blanca cv. Dancy); (c ) frozen concentrated orange juice having a degree of concentration of up to 50 degrees Brix mean orange juice that has a density of 1,229 g/cm3 or less at 20 °C . 2 . The benefit of the tariff quotas referred in the present Annex shall be subject to :  presentation, in support of the entry for release for free circulation, of a certificate of authenticity conforming to one of the models in Annex lib, issued by the competent authorities of the country of origin  listed in Annex IIa  certifying that the products shown on it possess the specific characteristics referred to in paragraph 1 , or  in the case of concentrated orange juice, presentation to the Commission before importation of a general attestation in which the competent authority of the country of origin certifies that concentrated orange juice produced in that country does not contain the juice of blood oranges. The Commission shall inform the Member States to enable them to notify the customs departments concerned . 31 . 12 . 94 Official Journal of the European Communities No L 347/7 ANEXO IIa  BILAG IIa  ANHANG IIa  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IIa  ANNEX IIa  ANNEXE IIa  ALLEGATO IIa  BIJLAGE IIa  ANEXO IIa MODELOS DE CERTIFICADO MODELLER TIL CERTIFIKAT MUSTER DER BESCHEINIGUNGÃ N Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã Ã ¥ MODEL CERTIFICATES MODELES DE CERTIFICAT MODELLI DI CERTIFICATO MODELLEN YAN CERTIFICAAT MODELOS DE CERTIFICADO class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> 31 . 12 . 94 Official Journal of the European Communities No L 347/15 ANEXO IIb  BILAG IIb  ANHANG IIb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IIÃ ²  ANNEX IIb  ANNEXE IIb  ALLEGATO IIb  BIJLAGE IIb  ANEXO IIb PaÃ ­s de origen Oprindelsesland Ursprungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Country of origin Pays d'origine Paesi di origine Land van oorsprong PaÃ ­s de origem Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente 1 . Para los 3 contingentes  For de 3 kontingenter  FÃ ¼r die 3 Kontingente  Ã Ã ¹Ã ± Ã Ã ¹Ã  3 ÃÃ ¿Ã Ã ¿Ã Ã Ã Ã Ã µÃ ¹Ã   For the 3 quotas  Pour les 3 contingents  Per i 3 contingenti  Voor de 3 contingenten  Para os 3 contingentes Estados Unidos De Forenede Stater USA Ã Ã Ã  USA Ã tats-Unis d'AmÃ ©rique Stati Uniti Verenigde Staten Estados Unidos da AmÃ ©rica United States Department of Agriculture Cuba Cuba Kuba Ã Ã ¿Ã Ã ²Ã ± Cuba Cuba Cuba Cuba Cuba MinistÃ ¨re de l'agriculture Argentina Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® Argentina Argentine Argentina ArgentiniÃ « Argentina DireciÃ ³n Nacional de ProducciÃ ³n y ComercializaciÃ ³n de la SecretarÃ ­a de Agricultura, GanaderÃ ­a y Pesca Colombia Colombia Kolumbien Ã Ã ¿Ã »Ã ¿Ã ¼Ã ²Ã ¯Ã ± Colombia Colombia Colombie Colombia Colombia CorporaciÃ ³n Colombia Internacional No L 347/16 Official Journal of the European Communities 31 . 12 . 94 PaÃ ­s de origen Oprindelsesland Ursprungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Country of origin Pays d'origine Paesi di origine Land van oorsprong PaÃ ­s de origem Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente 2. Ã nicamente para los hÃ ­bridos de agrios conocidos por el nombre de «Minneolas »  udelukkende til krydsninger af citrusfrugter, benÃ ¦vnt »Minneolas «  Nur fÃ ¼r Kreuzungen von ZitrusfrÃ ¼chten, bekannt unter dem Namen Minneolas "  Ã ¼Ã Ã ½Ã ± Ã ³Ã ¹Ã ± Ã Ã ± Ã Ã ²Ã Ã ¯Ã ´Ã ¹Ã ± Ã µÃ ÃÃ µÃ Ã ¹Ã ´Ã ¿Ã µÃ ¹Ã ´Ã Ã ½ Ã ³Ã ½Ã Ã Ã Ã ¬ Ã ¼Ã µ Ã Ã ·Ã ½ Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± «Minneolas »  Only for citrus fruit known as 'Minneolas '  Uniquement pour les hybrides d'agrumes connus sous le nom de «Minneolas »  Solo per ibridi d'agrumi conosciuti sotto il nome di «Minneolas »  Uitsluitend voor kruisingen van citrusvruchten die bekend staan als minneola's "  Somente para os citrinos hÃ ­bridos conhecidos pelo nome de «Minneolas » Israel Israel Israel ÃÃ Ã Ã ±Ã ®Ã » Israel Israel Israele IsraÃ «l Israel Ministry of Agriculture, Department of Plant Protection and Inspection Chypre Cypern Zypern Ã Ã ÃÃ Ã ¿Ã  Cyprus Chypre Cipro Cyprus Chipre Ministry of Commerce and Industry Produce Inspection Service 31 . 12 . 94 Official Journal of the European Communities No L 347/17 ANNEX IIIa LIST OF COMMUNITY TARIFF QUOTA FOR CERTAIN HAND-MADE PRODUCTS Order number CN code Taric Subdivision (*) Description of goods (a ) Quota period 09.0105 ex 4202 Trunks, suitcases, vanity-cases, executive-cases, briefcases, school satchels, 1 January to spectacle cases, binocular cases, camera cases, musical instrument cases, gun 31 December 1995 cases, holsters and similar containers, travelling-bags, toilet bags, rucksacks, hand-bags, shopping-bags, wallets, purses, map-cases, jewellery boxes, powder-boxes, cutlery cases and similar containers of leather or of composition leather, of sheeting of plastics, of textile materials, of vulcanized fibre or of paperboard, or wholly or mainly covered with such materials : 4202 11 10 Executive-cases, briefcases, school satchels , and similar containers 4202 11 90 Other 4202 12 91 Executive-cases, briefcases, school satchels and similar containers 4202 12 99 Other 4202 19 90 Other 4202 21 00 With outer surface of leather, of composition leather or of patent leather 4202 22 90 Of textile materials 4202 31 00 With outer surface of leather, of composition leather or of patent leather 4202 32 90 Of textile materials 4202 39 00 Other 4202 91 10 Travelling-bags, toilet bags, rucksacks and sports bags 4202 91 80 Other 4202 92 91 Travelling-bags, toilet bags, rucksacks and sports bags 4202 92 98 Other ex 4202 99 00 Musical instrument cases ex 4203 Articles of apparel and clothing accessories, of leather or of composition leather: 4203 30 00 Belts and bandoliers 4203 40 00 Other clothing accessories 4419 00 90 Tableware and kitchenware, of wood ex 4420 Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery, and similar articles of wood; statuettes and other ornaments, of wood; wooden articles of furniture not falling within Chapter 94 : 4420 10 11 Statuettes and other ornaments, of wood 4420 10 19 4420 90 91 Other 4420 90 99 C ) See Taric codes in Annex IV. No L 347/18 Official Journal of the European Communities 31 . 12 . 94 Description of goods ( a ) Quota period Order number CN code Taric Subdivision 09.0105 ex 4818 Toilet paper, handkerchiefs, cleansing tissues, towels, tablecloths, serviettes , 1 January to napkins for babies, tampons, bed sheets and similar household, sanitary or 31 December 1995 hospital articles, articles of apparel and clothing accessories, of paper pulp , paper, cellulose wadding or webs of cellulose fibres : 4818 20 10 Handkerchiefs and cleansing or facial tissues 4818 20 91 In rolls 4818 20 99 Other 4818 30 00 Tablecloths and serviettes 4818 50 00 Articles of apparel and clothing accessories 4818 90 10 Articles of a kind used for surgical , medical or hygienic purposes, not put up for retail sale 4818 90 90 Other ex 4819 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard, cellulose wadding of webs of cellulose fibres; box files, letter trays, and similar articles, of paper or paperboard of a kind used in offices, shops or the like : 4819 30 00 Sacks and bags, having a base of a width of 40 cm or more ex 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape; other articles of paper pulp, paper, paperboard, cellulose wadding or webs or cellulose fibres : 4823 60 10 Trays, dishes and plates 4823 60 90 Other 4823 70 90 Other 4823 90 90 Other ex 5208 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2: ex 5208 51 00 to  Hand-dyed or hand-printed by the 'batik' method ex 5208 59 00 ex 5209 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2: ex 5209 51 00 to  Hand-dyed or hand-printed by the 'batik' method ex 5209 59 00 ex 5212 Other woven fabrics of cotton: ex 5212 15 10  Hand-dyed or hand-printed by the 'batik' method ex 5212 15 90 ex 5212 25 10 ex 5212 25 90 ex 5701 Carpets and other textile floor coverings, knotted, whether or not made up : 5701 10 10 Containing a total of more than 10 % by weight of silk or of waste silk other than noil 31 . 12 . 94 Official Journal of the European Communities No L 347/19 Description of goods ( a ) Quota period Order number CN code Taric Subdivision 09.0105 5701 90 10 Of silk, of waste silk other than noil , of synthetic fibres, of yarn falling 1 January to within heading No 5605 or of textile materials containing metal threads 31 December 1995 5701 90 90 Of other textile materials ex 5704 Carpets and other textile floor coverings, of felt , not tufted or flocked, whether or not made up: 5704 90 00 Other ex 5705 00 Other carpets and other textile floor coverings, whether or not made up: 5705 00 10 Of wool or fine animal hair 5705 00 39 Other 5705 00 90 Of other textile materials 5810 Embroidery in the piece, in strips or in motifs : 5810 10 10 to 5810 99 90 ex 6101 Men's or boys' overcoats, car-coats, capes, cloaks, anoraks ( including ski-jackets ), wind-cheaters, wind-jackets and similar articles, knitted or crocheted other than those of heading No 6103 : ex 6101 10 10 Overcoats, car-coats, capes, cloaks and similar articles :  Ponchos of fine animal hair ex 6102 Women's or girls ' overcoats, car-coats, capes, cloaks, anoraks ( including ski-jackets ), windcheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading No 6104 : ex 6102 10 10 Overcoats, car-coats, capes, cloaks and similar articles:  Ponchos of fine animal hair ex 6110 Jerseys, pullovers, cardigans, waistcoats, and similar articles, knitted or crocheted : Of fine animal hair : ex 6110 10 35  Jerseys, pullovers (with or without sleeves ) ex 6110 10 38 Of fine animal hair : ex611010 95  Jerseys, pullovers (with or without sleeves ) ex 6110 10 98 ex 6201 Men's or boys' overcoats, car-coats, capes, cloaks, anoraks ( including ski-jackets ), wind-cheaters, wind-jackets and similar articles, other than those of heading No 6203 : ex 6201 11 00 Of wool or fine animal hair :  Ponchos ex 6201 92 00 Of cotton : ^ ( i ) ex 6201 99 00 Of other textile materials :  H C ) Garments hand-dyed or hand-printed by the 'batik' method. No L 347/20 Official Journal of the European Communities 31 . 12 . 94 Order number CN code Taric Subdivision Description of goods (a ) Quota period 09.0105 ex 6202 Women's or girls ' overcoats, car-coats, capes, cloaks, anoraks (including 1 January to ski-jackets ), wind-cheaters, wind-jackets, and similar articles other than 31 December 1995 those of heading No 6204 : ex 6202 11 00 Of wool or fine animal hair :  Ponchos and capes of wool  Ponchos of fine animal hair ex 6202 92 00 Of cotton:  0 ) ex 6202 99 00 Of other textile materials : - 0 ) ex 6204 Women's or girls ' suits, ensembles, jackets, blazers, dresses, skirts , divided skirts , trousers, bib and brace overalls, breeches and shorts (other than swimwear): ex 6204 12 00 Of cotton: - 0 ) ex 6204 22 80 Other: - 0 ) ex 6204 29 90 Other: - 0 ) ex 6204 32 90 Other: - 0 ) ex 6204 39 90 Other: - 0 )* ex 6204 42 00 Of cotton: - 0 ) ex 6204 44 00 Of artificial fibres : - (') ex 6204 49 90 Other: - 0 ) ex 6204 51 00 Of wool or fine animal hair :  Skirts and divided skirts, of wool ex 6204 52 00 Of cotton: - 0 ) ex 6204 53 00 Of synthetic fibres : - ( 1 ) ex 6204 59 10 Of artificial fibres : - ( 1 ) ex 6204 59 90 Other: - 0 ) (') Garments hand-dyed or hand-printed by the 'batik ' method. 31 . 12 . 94 Official Journal of the European Communities No L 347/21 Order number CN code Taric Subdivision Description of goods ( a ) Quota period 09.0105 ex 6204 62 31 Of denim: 1 January to 31 December 1995 - 0 ) ex 6204 62 33 Of cut corduroy: - 0 ) ex 6204 62 39 Other :  0 ) ex 6204 62 59 Other: 0 ) ex 6204 62 90 Other : - 0 ) ex 6204 63 18 Other : 0 ) ex 6204 63 39 Other: (') ex 6204 63 90 Other : ~ ( 5 ) ex 6204 69 18 Other:  n ex 6204 69 39 Other: - (-1 ) ex 6204 69 50 Other: - 0 ) ex 6204 69 90 Other: - i 1 ) ex 6205 Men's or boys' shirts : ex 6205 20 00 Of cotton : - H ex 6205 90 10 Of flax or ramie : (') ex 6206 Women's or girls ' blouses, shirts and shirt-blouses: ex 6206 30 00 Of cotton : - 0 ) ex 6206 90 10 Of flax or ramie : - i 1 ) (') Garments hand-dyed or hand-printed by the 'batik' method. No L 347/22 Official Journal of the European Communities 31 . 12 . 94 Order number CN code Taric Subdivision Description of goods ( a ) Quota period 09.0105 ex 6207 Men's or boys' singlets and other vests , underpants, briefs, nightshirts, 1 January to pyjamas, bathrobes, dressing gowns and similar articles: 31 December 1995 ex 6207 91 Of cotton: 6207 91 90 Other: - 0 ) ex 6207 99 00 Of other textile materials : (!) ex 6208 Women's or girls ' singlets and other vests, slips , petticoats, briefs, panties, nightdresses , pyjamas, negligÃ ©s, bathrobes, dressing gowns and similar articles : ex 6208 91 NegligÃ ©s, bathrobes, dressing gowns and similar articles : ex 6208 91 19 Other: - ex 6208 99 00 Of other textile materials : - (') ex 6213 Handkerchiefs : 6213 20 00 Of cotton 6214 Shawls, scarves, mufflers, mantillas , veils and the like : 6214 10 00 to 6214 90 90 6215 Ties, bow ties and cravats : 6215 10 00 to 6215 90 00 ex 6217 Other made up clothing accessories ; parts of garments or of clothing accessories other than those of heading No 6212 : 6217 10 00 Accessories ex 6301 Blankets and travelling rugs : 6301 20 91 Wholly of wool or of fine animal hair : 6301 20 99 Other 6301 30 90 Other 6301 40 90 Other 6301 90 90 Other ex 6302 Bed linen, table linen, toilet linen and kitchen linen : ex 6302 21 00 Of cotton: - (2 ) ex 6302 51 10 Mixed with flax: - (2 ) ex 6302 51 90 Other : - (2 ) ex 6302 91 10 Mixed with flax: - (2 ) 0 ) Garments hand-dyed or hand-printed by the 'batik' method . ( 2 ) Articles of cotton fabric hand-dyed or hand-printed by the 'batik ' method . 31 . 12 . 94 Official Journal of the European Communities No L 347/23 Order number CN code Taric Subdivision Description of goods (a ) Quota period 09.0105 ex 6302 91 90 Other: 1 January to 31 December 1995 - (1 ) ex 6303 Curtains ( including drapes) and interior blinds; curtain or bed valances : ex 6303 91 00 Of cotton: - 0 ) ex 6303 99 90 Other:  Double curtains of wool ex 6304 Other furnishing articles, excluding those of heading No 9404: ex 6304 19 10 Of cotton: - 0 ) ex 6304 92 00 Not knitted or crocheted, of cotton: - 0 ) ex 6307 Other made up articles, including dress patterns : 6307 10 90 Other 6307 90 99 Other ex 6406 Parts of footwear (including uppers whether or not attached to soles other than outer soles ); removable in-soles, heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof: 6406 10 11 Uppers 6406 10 19 Parts of uppers 6406 10 90 Of other materials 6406 20 10 Of rubber 6406 20 90 Of plastics 6406 91 00 Of wood 6406 99 30 Assemblies of uppers affixed to inner soles or to other sole components, but without outer soles 6406 99 50 Removable in-soles and other removable accessories 6406 99 60 Outer soles of leather or composition leather 6406 99 80 Other ex 6505 Hats and other headgear, knitted or crocheted, or made up from lace, felt or other textile fabric, in the piece (but not in strips ), whether or not lined or trimmed; hair-nets of any material, whether or not lined or trimmed: ex 6505 90 10 Berets, bonnets, skull-caps, fezzes, tarbooshes and the like:  Of knitted or crocheted material , fulled or felted  Peaked caps (!) Articles of cotton fabric hand-dyed or hand-printed by the 'batik ' method. No L 347/24 Official Journal of the European Communities 31 . 12 . 94 Order number CN code Taric Subdivision Description of goods (a ) Quota period 09.0105 6602 00 00 Walking-sticks, seat-sticks, whips, riding-crops and the like 1 January to 31 December 1995 ex 6802 Worked monumental or building stone (except slate) and articles thereof, other than goods of heading No 6801 ; mosaic cubes and the like, of natural stone ( including slate), whether or not on a backing; artificially coloured granules, chippings and powder, of natural stone ( including slate ): ex 6802 91 Marble, travertine and alabaster : ex 6802 91 90 Other:  Carved ex 6802 92 Other calcareous stone: ex 6802 92 90 Other:  Carved ex 6802 93 90 Granite : &lt;  Carved ex 6802 99 90 Other:  Carved 7418 Table, kitchen or other household articles and parts thereof, of copper; pot scourers and scouring or polishing pads, gloves and the like, of copper; sanitary ware and parts thereof, of copper: 7419 Other articles of copper: ex 8308 Clasps, frames with clasps, buckles, buckle-clasps, hooks, eyes, eyelets and the like, of base metal, of a kind used for clothing, footwear, awnings, handbags, travel goods, or other made up articles, tubular or bifurcated rivets, of base metal ; beads and spangles of base metal : ex 8308 90 00 Other, including parts:  Beads and spangles, of base metal ex 9113 Watch straps, watch bands and watch bracelets, and parts thereof: 9113 90 10 Of leather or of composition leather ex 9113 90 90 Other:  Of fabric 9403 Other furniture and parts thereof: ex 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included: 9405 10 91 Of a kind used for filament lamps 9405 10 99 Other 9405 20 99 Other 9405 40 99 Other 9405 50 00 Non-electrical lamps and lighting fittings 31 . 12 . 94 Official Journal of the European Communities No L 347/25 Order number CN code Taric Subdivision Description of goods ( a ) Quota period 09.0105 9405 60 99 Of other materials 1 January to 31 December 1995 9405 99 90 Other ex 9502 Dolls representing only human beings: ex 9502 10 10 Of plastics :  Ornamental dolls dressed so as to reflect the folklore characteristic of the country of origin ex 9502 10 90 Of other materials :  Ornamental dolls dressed so as to reflect the folklore characteristic of the country of origin ex 9503 Other toys; reduced size (' scale ') models and similar recreational models, working or not, puzzles of all kinds : 9503 30 10 Of wood 9503 49 10 Of wood 9503 50 00 Toy musical instruments and apparatus :  Of wood 9503 60 10 Of wood ex 9503 90 10 Toy weapons :  Of wood ex 9503 90 99 Of other materials :  Of wood ex 9601 Worked ivory, bone, tortoiseshell , horn, antlers, coral, mother-of-pearl and other animal carving material, and articles of these materials (including articles obtained by moulding): 9601 10 00 Worked ivory and articles of ivory 9601 90 90 Other 9602 00 00 Worked vegetable or mineral carving material and articles of these materials; moulded or carved articles of wax, of stearin, of natural gums or natural resins or of modelling pastes, and other moulded or carved articles, not elsewhere specified or included; worked, unhardened gelatin (except gelatin of heading No 3503 ) and articles of unhardened gelatin No L 347/26 Official Journal of the European Communities 31 . 12 . 94 Taric codes NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CÃ  code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie 59.0105 4202 11 10 MO 4202 11 90 M0 4202 12 91 * 10 4202 12 99 * 10 4202 19 90 * 10 4202 21 00 * 10 4202 22 90 M0 4202 31 00 * 10 4202 32 90 M0 . 4202 39 00 M0 4202 91 10 * 10 4202 91 80 * 10 4202 92 91 * 10 4202 92 98 * 10 4202 99 00 M0 4203 30 00 M0 4203 40 00 M0 4419 00 90 * 10 4420 10 11 M0 4420 10 19 * 10 4420 90 91 * 10 4420 90 99 * 10 4818 20 10 M0 4818 20 91 M0 4818 20 99 M0 4818 30 00 MO 4818 50 00 MO 4818 90 10 MO 4818 90 90 MO 4819 30 00 MO 4823 60 10 * 10 4823 60 90 MO 4823 70 90 * 10 4823 90 90 * 20 5208 51 00 Ml * 91 5208 52 10 Ml * 91 5208 52 90 Ml * 91 5208 53 00 Ml * 91 5208 59 00 Ml * 91 5209 51 00 Ml * 91 5209 52 00 Ml * 91 5209 59 00 Ml * 91 5212 15 10 Ml * 91 09.0105 5212 15 90 Ml * 91 5212 25 10 Ml * 91 5212 25 90 Ml * 91 5701 10 10 * 10 5701 90 10 * 10 5701 90 90 * 10 5704 90 00 » 10 5705 00 10 * 10 5705 00 39 ' * 10 5705 00 90 * 11 * 31 » 91 5810 10 10 * 10 5810 10 90 » 10 ' 5810 91 10 MO 5810 91 90 * 10 5810 92 10 * 10 5810 92 90 * 10 5810 99 10 * 10 5810 99 90 * 10 610110 10 * 10 6102 10 10 * 10 6110 10 35 * 10 6110 10 38 * 10 6110 10 95 * 10 6110 10 98 * 10 6201 11 00 * 10 6201 92 00 * 10 6201 99 00 * 10 6202 11 00 * 10 * 20 6202 92 00 * 10 6202 99 00 * 10 6204 12 00 * 10 6204 22 80 * 10 6204 29 90 * 10 6204 32 90 * 10 6204 39 90 * 10 6204 42 00 * 10 6204 44 00 * 10 6204 49 90 * 10 6204 51 00 * 11 6204 52 00 * 10 6204 53 00 * 10 6204 59 10 * 10 6204 59 90 * 10 6204 62 31 * 10 6204 62 33 * 10 6204 62 39 * 10 6204 62 59 * 10 6204 62 90 * 10 6204 63 18 * 10 6204 63 39 * 10 6204 63 90 * 10 6204 69 18 * 10 6204 69 39 * 10 31 . 12 . 94 Official Journal of the European Communities No L 34HI , NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CÃ  code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No Numero d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie »9.0105 6204 69 50 * 10 6204 69 90 * 10 6205 20 00 » 10 6205 90 10 * 10 6206 30 00 * 10 6206 90 10 * 10 6207 91 90 * 10 6207 99 00 * 10 6208 91 19 * 10 6208 99 00 * 10 6213 20 00 * 10 6214 10 00 * 10 6214 20 00 * 10 6214 30 00 * 10 6214 40 00 * 10 6214 90 10 * 10 6214 90 90 * 11 * 19 6215 10 00 * 10 6215 20 00 * 10 6215 90 00 * 10 6217 10 00 * 10 6301 20 91 * 10 6301 20 99 * 10 6301 30 90 * 10 6301 40 90 * 91 6301 90 90 * 21 * 29 6302 21 00 * 10 6302 51 10 * 10 6302 51 90 * 10 6302 91 10 * 10 6302 91 90 * 10 6303 91 00 * 91 6303 99 90 * 31 6304 19 10 * 10 6304 92 00 * 10 6307 10 90 * 10 6307 90 99 * 91 6406 10 11 * 10 6406 10 19 * 10 6406 10 90 * 10 6406 20 10 * 10 6406 20 90 * 10 6406 91 00 * 10 6406 99 30 * 10 09.0105 6406 99 50 * 10 6406 99 60 * 10 6406 99 80 * 10 6406 99 90 * 10 6505 90 10 * 10 6602 00 00 * 10 6802 91 90 * 10 6802 92 90 * 10 6802 93 90 * 10 6802 99 90 * 10 7418 10 00 * 10 7418 20 00 * 10 7419 10 00 * 10 7419 91 00 * 10 7419 99 00 * 10 8308 90 00 * 10 9113 90 10 * 10 9113 90 90 * 11 9403 30 11 * 10 9403 30 19 * 10 9403 30 91 * 10 9403 30 99 * 10 9403 40 10 * 10 9403 40 90 * 10 9403 50 00 * 10 9403 60 10 * 10 9403 60 30 * 10 9403 60 90 * 10 9403 80 00 * 10 9403 90 30 * 10 9403 90 90 * 10 9405 10 91 * 10 9405 10 99 * 10 9405 20 99 * 10 9405 40 99 * 10 9405 50 00 * 10 9405 60 99 * 10 9405 99 90 * 10 9502 10 10 * 10 9502 10 90 * 10 9503 30 10 * 10 9503 49 10 * 10 9503 50 00 * 1 1 9503 60 10 * 10 9503 90 10 * 10 9503 90 99 * 10 9601 10 00 * 10 9602 00 00 * 10 No L 347/28 Official Journal of the European Communities 31 . 12 . 94 ANNEX IIIb LIST OF COMMUNITY TARIFF QUOTA FOR CERTAIN VELVET AND TRIFTED MATERIALS WOVEN BY HAND Order number CN code Taric Subdivision (*) Description of goods ( a ) Quota period Quota volume 1 January to . 31 December 1995 ex 5007 Woven fabrics of silk or of silk waste:  Fabrics woven on handlooms 5803 Gauze, other than narrow fabrics of heading No 5806: ex 5803 90 10 °f silk or silk waste :  Fabrics woven on handlooms ex 5208 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2: ex 5208 51 00  Fabrics woven on handlooms to ex 5208 59 00 ex 5209 Woven -fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2: ex 5209 51 00  Fabrics woven on handlooms to ex 5209 59 00 ex 5210 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing not more than 200 g/m2:  Fabrics woven on handlooms ex 5211 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing more than 200 g/m2:  . Fabrics woven on handlooms ex 5212 Other woven fabrics of cotton:  Fabrics woven on handlooms 5801 Woven pile fabrics and chenille fabrics, other than fabrics of heading No 5806 :  Of cotton: ex 5801 21 00 Uncut weft pile fabrics Fabrics woven on handlooms ex 5801 22 00   Cut corduroy Fabrics woven on handlooms ex 5801 23 00   Other weft pile fabrics Fabrics woven on handlooms ex 5801 24 00   Warp pile fabrics, epingle (uncut) Fabrics woven on handlooms ex 5801 25 00   Warp pile fabrics, cut Fabrics woven on handlooms ex 5801 26 00 Chenille fabrics  Fabrics woven on handlooms 5803 Gauze, other than narrow fabrics of heading No 5806 : ex 5803 10 00  Of cotton:   Fabrics woven on handlooms 2 316 000 2 069 000 09.0101 09.0103 (*) For Taric code, see following pages . 31 . 12 . 94 Official Journal of the European Communities No L 347/29 Taric codes NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No Numero d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Taric Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Taric Taric code Code Taric Codice Taric Taric-code CÃ ³digo Taric NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Taric Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Taric Taric code Code Taric Codice Taric Taric-code CÃ ³digo Taric 09.0101 09.01035007 10 00 5007 20 10 5007 20 11 5007 20 19 5007 20 21 5007 20 31 5007 20 39 5007 20 41 5007 20 51 5007 20 59 5007 20 61 5007 20 69 5007 20 71 5007 90 10 5007 90. 30 5007 90 50 5007 90 90 5803 90 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 * 11 * 19 * 11 * 19 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 » 11 * 19 * 11 * 19 * 11 * 19 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 09.0103 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 » 10 » 10 * 10 * 10 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 11 * 19 * n * 19 * 11 * 19 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 * 10 » 10 * 10 * 10 * 10 * 10 * 10 * 10 *'10 «- 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 * 10 No L 347/30 3fficial Journal of the European Communities 51 . 12 . 94 NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No Numero d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CÃ  code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Tarie-code CÃ ³digo Tarie 09.0103 5212 12 10 * 10 5212 12 90 * 10 5212 13 10 * 10 5212 13 90 * 10 5212 14 10 * 10 5212 14 90 * 10 5212 15 10 * 11 * 19 5212 15 90 * 11 * 19 5212 21 10 M0 5212 21 90 * 10 5212 22 10 M0 5212 22 90 * 10 5212 23 10 M0 5212 23 90 * 10 5212 24 10 * 10 5212 24 90 * 10 5212 25 10 * 11 * 19 5212 25 90 * 11 * 19 5801 21 00 * 10 5801 22 00 * 10 5801 23 00 * 10 5801 24 00 * 10 5801 25 00 * 10 580126 00 * 10 5803 10 00 * 10 31 . 12 . 94 Official Journal of the European Communities No L 347/31 ANEXO Ule  BILAG IIIc  ANHANG Ule  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ÃÃÃÃ ³  ANNEX Ule  ANNEXE Ule  ALLEGATO Ule  BIJLAGE IIIc  ANEXO IIIc MODELO DE CERTIFICADO DE FABRICACIÃ N MODEL TIL FREMSTLLINGSCERTIFIKAT MUSTER DER HERSTELLUNGSBESCHEINIGUNG Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã ¤Ã Ã £Ã Ã Ã ¥Ã Ã £ MODEL CERTIFICATE OF MANUFACTURE MODÃ LE DE CERTIFICAT DE FABRICATION MODELLO DI CERTIFICATO DI FABBRICAZIONE MODEL VAN CERTIFICAAT VAN VERVAARDIGING MODELO DE CERTIFICADO DE FABRICO class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> 31 . 12 . 94 Official Journal of the European Communities No L 347/51 ANEXO 11Id  BILAG Hid  ANHANG Uld  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IIIÃ ´  ANNEX Hid  ANNEXE Uld  ALLEGATO Uld  BIJLAGE Uld  ANEXO Uld PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente All India Handicrafts Board Export Promotion Bureau Department of Foreign Trade India Indien Indien ÃÃ ½Ã ´Ã ¯Ã ± India Inde India India Ã ­ndia PakistÃ ¡n Pakistan Pakistan Ã Ã ±Ã ºÃ ¹Ã Ã Ã ¬Ã ½ Pakistan Pakistan Pakistan Pakistan PaquistÃ £o Tailandia Thailand Thailand Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã · Thailand ThaÃ ¯lande Tailandia Thailand TailÃ ¢ndia Indonesia Indonesien Indonesien ÃÃ ½Ã ´Ã ¿Ã ½Ã ·Ã Ã ¯Ã ± Indonesia IndonÃ ©sie Indonesia IndonesiÃ « IndonÃ ©sia Filipinas Philippinerne Philippinen Ã ¦Ã ¹Ã »Ã ¹ÃÃÃ ¯Ã ½Ã µÃ  Philippines Philippines Filippine Filippijnen Filipinas IrÃ ¡n Iran Iran ÃÃ Ã ¬Ã ½ Iran Iran Iran Iran IrÃ £o Ministerio de Comercio y de Cooperativas Ministeriet for handel og kooperativer Ministerium fÃ ¼r Handel und Genossenschaften Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¹ Ã £Ã Ã ½Ã µÃ Ã ±Ã ¹Ã Ã ¹Ã Ã ¼Ã Ã ½ Department of Trade and Cooperatives MinistÃ ¨re du commerce et des coopÃ ©ratives Ministero del commercio e delle cooperative Ministerie van Handel en CoÃ ¶peratieven MinistÃ ©rio do ComÃ ©rcio e das Cooperativas Regional offices of the Philippine Department of Trade and Industry The Institute of Standards and Industrial Research in Iran ( ISIRI) No L 347/52 Official Journal or the European Communities 31 . 12 . 94 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Sri Lanka Handicrafts Board DirecciÃ ³n general de comercio exterior Export Promotion Bureau Sri Lanka Sri Lanka Sri Lanka Ã £Ã Ã ¹ Ã Ã ¬Ã ½Ã ºÃ ± Sri Lanka Sri Lanka Sri Lanka Sri Lanka Sri Lanka Uruguay Uruguay Uruguay Ã Ã Ã Ã ¿Ã Ã ³Ã ¿Ã Ã ¬Ã · Uruguay Uruguay Uruguay Uruguay Uruguai Bangladesh Bangladesh Bangladesch Ã ÃÃ ±Ã ³Ã ºÃ »Ã ±Ã ½Ã Ã ­Ã  Bangladesh Bangladesh Bangladesh Bangladesh Bangladesh Laos Laos Laos Ã Ã ¬Ã ¿Ã  Laos Laos Laos Laos Laos Ecuador Ecuador Ecuador ÃÃ Ã ·Ã ¼Ã µÃ Ã ¹Ã ½Ã Ã  Ecuador Equateur Ecuador Ecuador Equador Paraguay Paraguay Paraguay Ã Ã ±Ã Ã ±Ã ³Ã ¿Ã Ã ¬Ã · Paraguay Paraguay Paraguay Paraguay Paraguai Service national de l'artisanat et de l'industrie Ministerio de industria, comercio e integraciÃ ³n Ministerio de industria y comercio 31 . 12 . 94 Official Journal of the European Communities No L 347/53 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente CÃ ¡mara de comercio e industrias de PanamÃ ¡  DirecciÃ ³n de comercio interior y exterior DirecciÃ ³n de comercio internacional Malaysian Handicraft Development Corporation PanamÃ ¡ Panama Panama Ã Ã ±Ã ½Ã ±Ã ¼Ã ¬Ã  Panama Panama Panama Panama PanamÃ ¡ El Salvador El Salvador El Salvador Ã Ã » Ã £Ã ±Ã »Ã ²Ã ±Ã ´Ã Ã  El Salvador El Salvador El Salvador El Salvador El Salvador Malasia Malaysia Malaysia Ã Ã ±Ã »Ã ±Ã ¹Ã Ã ¯Ã ± Malaysia Malaysia Malaysia MaleisiÃ « MalÃ ¡sia Bolivia Bolivia Bolivien Ã Ã ¿Ã »Ã ¹Ã ²Ã ¯Ã ± Bolivia Bolivie Bolivia BoliviÃ « BolÃ ­via Honduras Honduras Honduras Ã Ã ½Ã ´Ã ¿Ã Ã Ã ± Honduras Honduras Honduras Honduras Honduras PerÃ º Peru Peru Ã Ã µÃ Ã ¿Ã  Peru PÃ ©rou PerÃ ¹ Peru PerÃ º Ministerio de industria, comercio y turismo  Instituto boliviano de pequeÃ ±a industria y artesanÃ ­a DirecciÃ ³n general de comercio exterior Ministerio de industria y turismo No L 347/54 Official Journal of the European Communities 31 . 12 . 94 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Servicio de cooperaciÃ ³n tÃ ©cnica (SERCOTEC) DirecciÃ ³n de comercio interior y exterior Chile Chile Chile Ã §Ã ¹Ã »Ã ® Chile Chili Cile Chili Chile Guatemala Guatemala Guatemala Ã Ã ¿Ã Ã ±Ã Ã µÃ ¼Ã ¬Ã »Ã ± Guatemala Guatemala Guatemala Guatemala Guatemala Argentina Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® Argentina Argentine Argentina ArgentiniÃ « Argentina MÃ ©xico Mexico Mexiko Ã Ã µÃ ¾Ã ¹Ã ºÃ  Mexico Mexique Messico Mexico MÃ ©xico Brasil Brasilien Brasilien Ã Ã Ã ±Ã Ã ¹Ã »Ã ¹Ã µÃ ½ Brazil BrÃ ©sil Brasile BraziliÃ « Brasil Secretario de comercio e inversiones Secretario de comercio Conselho Nacional de AssociacÃ µes Comerciais-CONASC SCS-Ed PalÃ ¡cio do Comercio 1 andar 70318-Brasilia DF 31 . 12 . 94 Official Journal of the European Communities No L 347/55 ANEXO Hie  BILAG Ule  ANHANG Ule  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ÃÃÃÃ µ  ANNEX Ule  ANNEXE Ule  ALLEGATO Hie  BIJLAGE lile  ANEXO Hie MODELO DE CERTIFICADO DE FABRICACIÃ N MODEL TIL FREMSTLLINGSCERTIFIKAT MUSTER DER HERSTELLUNGSBESCHEINIGUNG Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã ¤Ã Ã £Ã Ã Ã ¥Ã Ã £ MODEL CERTIFICATE OF MANUFACTURE MODELE DE CERTIFICAT DE FABRICATION MODELLO DI CERTIFICATO DI FABBRICAZIONE MODEL VAN CERTIFICAAT VAN VERVAARDIGING MODELO DE CERTIFICADO DE FABRICO class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> 31 . 12 . 94 Official Journal of the European Communities No L 347/75 ANEXO Ulf  BILAG Ulf  ANHANG Ulf  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ÃÃÃÃ ¾  ANNEX Ulf  ANNEXE Ulf  ALLEGATO Ulf  BIJLAGE Ulf  ANEXO Ulf PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Textile Committee (para los tejidos de seda ) eller (for stoffer af silke ) oder ( fÃ ¼r Gewebe aus Seide ) Ã ® (Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±Ã ¾Ã Ã Ã ¬ Ã Ã Ã ¬Ã Ã ¼Ã ±Ã Ã ±) ( for silk fabrics ) (pour les tissus de soie ) o (per i tessuti de seta ) of (voor weefsels van zijde) (para os tecidos de seda) Central Silk Board Export Promotion Bureau Department of Foreign Trade India Indien Indien ÃÃ ½Ã ´Ã ¯Ã ± India Inde India India Ã ­ndia PakistÃ ¡n Pakistan Pakistan Ã Ã ±Ã ºÃ ¹Ã Ã Ã ¬Ã ½ Pakistan Pakistan Pakistan Pakistan PaquistÃ £o Tailandia Thailand Thailand Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã · Thailand ThaÃ ¯lande Tailandia Thailand TailÃ ¢ndia Bangladesh Bangladesh Bangladesch Ã ÃÃ ±Ã ³Ã ºÃ »Ã ±Ã ½Ã Ã ­Ã  Bangladesh Bangladesh Bangladesh Bangladesh Bangladesh Laos Laos Laos Ã Ã ¬Ã ¿Ã  Laos Laos Laos Laos Laos Sri Lanka Sri Lanka Sri Lanka Ã £Ã Ã ¹ Ã Ã ¬Ã ½Ã ºÃ ± Sri Lanka Sri Lanka Sri Lanka Sri Lanka Sri Lanka Export Promotion Bureau Service national de l'artisanat et de l'industrie Department of Commerce No L 347/76 Official Journal of the European Communities 31 . 12 . 94 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication, Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente DirecciÃ ³n de comercio internacional DirecciÃ ³n general de comercio exterior Ministerio de Comercio y de Cooperativas Ministeriet for handel og kooperativer Ministerium fÃ ¼r Handel und Genossenschaften Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¹ Ã £Ã Ã ½Ã µÃ Ã ±Ã ¹Ã Ã ¹Ã Ã ¼Ã Ã ½ Department of Trade and Cooperatives MinistÃ ¨re du commerce et des coopÃ ©ratives Ministero del commercio e delle cooperative Ministerie van Handel en CoÃ ¶peratieven MinistÃ ©rio do ComÃ ©rcio e das Cooperativas El Salvador El Salvador El Salvador Ã Ã » Ã £Ã ±Ã »Ã ²Ã ±Ã ´Ã Ã  El Salvador El Salvador El Salvador El Salvador El Salvador Honduras Honduras Honduras Ã Ã ½Ã ´Ã ¿Ã Ã Ã ± Honduras Honduras Honduras Honduras Honduras Indonesia Indonesien Indonesien ÃÃ ½Ã ´Ã ¿Ã ½Ã ·Ã Ã ¯Ã ± Indonesia IndonÃ ©sie Indonesia IndonesiÃ « IndonÃ ©sia Guatemala Guatemala Guatemala Ã Ã ¿Ã Ã ±Ã Ã µÃ ¼Ã ¬Ã »Ã ± Guatemala Guatemala Guatemala Guatemala Guatemala Argentina Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® Argentina Argentine Argentina ArgentiniÃ « Argentina Brasil Brasilien Brasilien Ã Ã Ã ±Ã ¶Ã ¹Ã »Ã ¯Ã ± Brazil BrÃ ©sil Brasile BraziliÃ « Brasil DirecciÃ ³n de comercio interior y exterior Secretario de comercio e inversiones Conselho Nacional de AssociaÃ §Ã µes Comerciais-CONASC SCS-Ed PalÃ ¡cio do Comercio 1 andar 70318-Brasilia DF